Exhibit 10.16(e)


HECLA MINING COMPANY
KEY EMPLOYEE DEFERRED COMPENSATION PLAN
(Amended and Restated Effective January 1, 2005)







--------------------------------------------------------------------------------


HECLA MINING COMPANY
KEY EMPLOYEE DEFERRED COMPENSATION PLAN
(Amended and Restated Effective January 1, 2005)

TABLE OF CONTENTS

 

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE I.

 

PURPOSE AND INTENT

 

1

 

 

 

 

 

 

 

Section 1.1.

 

Purpose of Plan

 

 

 

 

Section 1.2.

 

Intent and Construction

 

 

 

 

 

 

 

ARTICLE II.

 

DEFINITIONS

 

2

 

 

 

 

 

 

 

Section 2.1.

 

Definitions

 

 

 

 

Section 2.2.

 

Rules of Interpretation

 

 

 

 

 

 

 

ARTICLE III.

 

PARTICIPATING EMPLOYERS

 

8

 

 

 

 

 

 

 

Section 3.1.

 

Eligibility

 

 

 

 

Section 3.2.

 

Participation Requirements

 

 

 

 

Section 3.3.

 

Recordkeeping and Reporting

 

 

 

 

Section 3.4.

 

Termination of Participation

 

 

 

 

Section 3.5.

 

Separate Accounting

 

 

 

 

 

 

 

ARTICLE IV.

 

ELIGIBILITY AND PARTICIPATION

 

10

 

 

 

 

 

 

 

Section 4.1.

 

Eligibility

 

 

 

 

Section 4.2.

 

Participation

 

 

 

 

Section 4.3.

 

Suspension of Eligibility

 

 

 

 

 

 

 

ARTICLE V.

 

BENEFITS

 

10

 

 

 

 

 

 

 

Section 5.1.

 

Deferred Compensation

 

 

 

 

Section 5.2.

 

Deferral Elections

 

 

 

 

Section 5.3.

 

Matching Amounts

 

 

 

 

Section 5.4.

 

Discretionary Amounts

 

 

 

 

Section 5.5.

 

Stock Options

 

 

 

 

 

 

 

ARTICLE VI.

 

VALUATION OF BENEFITS

 

16

 

 

 

 

 

 

 

Section 6.1.

 

Investment Account

 

 

 

 

Section 6.2.

 

Company Stock Account

 

 

 

 

Section 6.3.

 

Discounted Stock Option

 

 

i

--------------------------------------------------------------------------------


 

 

 

 

 

 

Page

ARTICLE VII.

 

VESTING OF ACCOUNTS

 

19

 

 

 

 

 

 

 

Section 7.1.

 

Vested Benefit

 

 

 

 

Section 7.2.

 

Nature of Accounts

 

 

 

 

 

 

 

 

 

ARTICLE VIII.

 

DISTRIBUTION AND EXERCISE OF OPTIONS

 

20

 

 

 

 

 

 

 

 

 

Section 8.1.

 

Distributable Events

 

 

 

 

Section 8.2.

 

Distribution of Benefits

 

 

 

 

Section 8.3.

 

Designation of Beneficiaries

 

 

 

 

Section 8.4.

 

Death Prior to Full Distribution

 

 

 

 

Section 8.5.

 

Facility of Payment

 

 

 

 

Section 8.6.

 

Form of Distribution

 

 

 

 

Section 8.7.

 

Lump Sum Distribution of Benefits

 

 

 

 

Section 8.8.

 

Application for Distribution

 

 

 

 

Section 8.9.

 

Limitation on Payment

 

 

 

 

Section 8.10.

 

Tax Withholding

 

 

 

 

 

 

 

ARTICLE IX.

 

NONTRANSFERABILITY AND VOTING RIGHTS

 

27

 

 

 

 

 

 

 

Section 9.1.

 

Anti-Alienation of Benefits

 

 

 

 

Section 9.2.

 

Voting of Company Stock With Respect to Accounts

 

 

 

 

Section 9.3.

 

Voting With Respect to Options

 

 

 

 

 

 

 

ARTICLE X.

 

ADMINISTRATION OF THE PLAN

 

28

 

 

 

 

 

 

 

Section 10.1.

 

Administrator

 

 

 

 

Section 10.2.

 

Authority of Administrator

 

 

 

 

Section 10.3.

 

Operation of Plan and Claims Procedures

 

 

 

 

Section 10.4.

 

Participant’s Address

 

 

 

 

Section 10.5.

 

Conflict of Interest

 

 

 

 

Section 10.6.

 

Service of Process

 

 

 

 

Section 10.7.

 

Errors in Computations

 

 

 

 

 

 

 

ARTICLE XI.

 

MISCELLANEOUS PROVISIONS

 

32

 

 

 

 

 

 

 

Section 11.1.

 

No Employment Rights

 

 

 

 

Section 11.2.

 

Participants Should Consult Advisors

 

 

 

 

Section 11.3.

 

Unfunded and Unsecured

 

 

 

 

Section 11.4.

 

Plan Provisions

 

 

 

 

Section 11.5.

 

Severability

 

 

 

 

Section 11.6.

 

Applicable Law

 

 

 

 

Section 11.7.

 

Stock Subject to Plan

 

 

 

 

 

 

 

ARTICLE XII.

 

AMENDMENT OF THE PLAN

 

33

 

 

 

 

 

 

 

Section 12.1.

 

Amendment of the Plan

 

33

 

 

Section 12.2.

 

Procedure for Amendment

 

33

ii

--------------------------------------------------------------------------------


 

 

 

 

 

 

Page

ARTICLE XIII.

 

TERMINATION OF PLAN

 

33

 

 

 

 

 

 

 

Section 13.1.

 

Termination of the Plan

 

33

 

 

Section 13.2.

 

Procedure for Amendment to Terminate the Plan

 

34

 

 

 

 

 

EXHIBIT A —

 

HECLA MINING COMPANY KEY EMPLOYEE DEFERRED COMPENSATION PLAN PARTICIPANTS

 

A-1

 

 

 

 

 

EXHIBIT B —

 

HECLA MINING COMPANY KEY EMPLOYEE DEFERRED COMPENSATION PLAN PARTICIPATING
EMPLOYERS

 

B-1

iii

--------------------------------------------------------------------------------


HECLA MINING COMPANY
KEY EMPLOYEE DEFERRED COMPENSATION PLAN
(Amended and Restated Effective January 1, 2005)

ARTICLE I

PURPOSE AND INTENT

          Section 1.1. Purpose of Plan. Effective as of July 18, 2002, HECLA
MINING COMPANY, a taxable corporation organized under the laws of the State of
Delaware, established a deferred compensation plan, the HECLA MINING COMPANY KEY
EMPLOYEE DEFERRED COMPENSATION PLAN, which was approved by the stockholders of
Hecla Mining Company as required under the applicable securities laws and the
New York Stock Exchange. The purpose of the plan was to assist Hecla Mining
Company in attracting and retaining high-ranking executive officers and key
high-ranking management personnel, encouraging their long term commitment to the
success of Hecla Mining Company and providing an opportunity for them to
participate in the increase in the value of Hecla Mining Company.

 

 

 

 

(a)

Pursuant to the authority and power of Hecla Mining Company reserved to it in
Section 14.1 of the plan document, Hecla Mining Company has amended the plan
document, in the form of a restatement of the plan document, effective January
1, 2005, to: (i) freeze the plan in effect as of December 31, 2004, so that
participation in that plan would be limited to existing participants, and any
employees who are not participants in that plan as of December 31, 2004, would
not be eligible to become participants in the plan, (ii) maintain accounts to
which amounts of compensation were deferred and credited and the right to which
was earned and vested (as defined in paragraph (a)(2) of section 1.409A-6 of the
Treasury Regulations) as of December 31, 2004, (iii) permit no additional
amounts to be credited to those accounts, other than to adjust such accounts
based upon earnings and losses and (iv) require those amounts which are earned
and vested as of December 31, 2004, and any earnings thereon to be governed by
the terms and conditions of the plan document in effect as of December 31, 2004,
and not to be subject to or governed by section 409A of the Code.

 

 

 

 

(b)

On April 10, 2007, the Department of the Treasury and the Internal Revenue
Service issued final regulations with respect to the application of section 409A
of the Internal Revenue Code, sections 1.409A-1 through 1.409A-6 of the Treasury
Regulations. Consequently, Hecla Mining Company has adopted an amendment of the
Hecla Mining Company Key Employee Deferred Compensation Plan to conform the plan
document to those final regulations which are effective as of January 1, 2009.

          Section 1.2. Intent and Construction. Pursuant to sections 201(2),
301(a)(3), and 401(a)(1) of the Employee Retirement income Security Act of 1974,
as amended, this written plan document is intended to be an unfunded and
unsecured plan maintained by Hecla Mining

1

--------------------------------------------------------------------------------


Company primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees. The plan document is
further intended to be construed and administered in conformance with the
applicable requirements of section 409A of the Internal Revenue Code, the
guidance issued by the Department of the Treasury and the Internal Revenue
Service with respect to the application of section 409A, sections 1.409A-1
through 1.409A-6 of the Treasury Regulations, the Employee Retirement Income
Security Act of 1974, as amended, and to be maintained by Hecla Mining Company
pursuant to this written plan document for the purpose of providing deferred
compensation for the plan participants. This plan document shall be administered
and construed in a manner consistent with said intent and according to the laws
of the State of Delaware to the extent that such laws are not preempted by the
laws of the United States of America.

ARTICLE II

DEFINITIONS

          Section 2.1. Definitions. When used in this document with initial
capital letters, the terms defined in this Section 2.1 shall have the meanings
respectively ascribed to them unless a different meaning is plainly required by
the context.

 

 

 

 

(a)

Account or Accounts. “Account” or “Accounts” means the separate bookkeeping
account or accounts established and maintained for a Participant representing
separate unfunded and unsecured general obligations of the Company with respect
to a Participant under the Plan and to which amounts shall be credited pursuant
to the Plan. The Account or Accounts of a Participant shall consist of the
Company Stock Account and the Investment Account.

 

 

 

 

(b)

Beneficiary. “Beneficiary” means the person, persons or trust designated by a
Participant, or automatically by operation of the Plan, to receive any benefits
which may become payable under the Plan by reason of the death of the
Participant.

 

 

 

 

(c)

Board of Directors. “Board of Directors” means the Board of Directors of Hecla
Mining Company.

 

 

 

 

(d)

Business Day. “Business Day” means a day on which the New York Stock Exchange is
open for trading.

 

 

 

 

(e)

Change in Control. “Change in Control” means, for purposes of the interpretation
of this Plan in conformance with section 409A of the Code and the applicable
guidance issued by the Department of the Treasury and the Internal Revenue
Service with respect to the application of section 409A, with respect to a Plan
Participant, a Change in Control event must relate to: (i) the corporation for
which the Participant is performing services at the time of the Change in
Control event, (ii) the corporation that is liable for the payment of the
deferred compensation (or all corporations liable for the payment if more than
one corporation is liable), or (iii) a corporation that is a majority
shareholder of a

2

--------------------------------------------------------------------------------


 

 

 

 

 

 

corporation identified in part (i) or part (ii) above, or any corporation in a
chain of corporations in which each corporation is a majority shareholder of
another corporation in the chain, ending in a corporation identified in part (i)
or part (ii) above. For purposes of this provision, a majority shareholder is a
shareholder owning more than fifty percent (50%) of the total fair market value
and total voting power of such corporation. Also, for purposes of this
provision, section 318(a) of the Code applies to determine stock ownership.
Additionally, for purposes of this provision and in conformance with section
409A and the applicable guidance issued by the Department of the Treasury and
the Internal Revenue Service with respect to the application of section 409A, a
change in the ownership of a corporation or a change in the effective control of
a corporation shall be determined in accordance with the provisions described
below in this definition.

 

 

 

 

 

 

(i)

A change in the ownership of a corporation shall occur on the date that any one
person, or more than one person acting as a group, in one transaction or a
series of transactions, directly or indirectly, acquires ownership of stock of
the corporation that, together with stock held by such person or group,
constitutes more than fifty percent (50%) of the total fair market value or
total voting power of the stock of the corporation. However, if any one person
or more than one person acting as a group, is considered to own more than fifty
percent (50%) of the total fair market value or total voting power of the stock
of the corporation, the acquisition of additional stock by the same person or
persons shall not be considered to cause a change in the ownership of the
corporation (or to cause a change in the effective control of the corporation).
An increase in the percentage of stock owned by any one person, or persons
acting as a group, as a result of a transaction, in one transaction or a series
of transactions, directly or indirectly, in which the corporation acquires its
stock in exchange for property shall be treated as an acquisition of stock for
purposes of this provision.

 

 

 

 

 

 

(ii)

For purposes of paragraph (i) above, persons will not be considered to be acting
as a group solely because they purchase or own stock of the same corporation at
the same time, or as a result of the same public offering. However, persons will
be considered to be acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction with the corporation. If a person, including an
entity, owns stock in both corporations that enter into a merger, consolidation,
purchase or acquisition of stock, or similar transaction, such shareholder is
considered to be acting as a group with other shareholders in a corporation
prior to the transaction giving rise to the change and not with respect to the
ownership interest in the other corporation.

 

 

 

 

 

 

(iii)

A change in the effective control of a corporation shall occur on the date that
either:

3

--------------------------------------------------------------------------------


 

 

 

 

 

 

(A)

any one person, or more than one person acting as a group, in one transaction or
a series of transactions, directly or indirectly, acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) ownership of stock of the corporation possessing
thirty-five percent (35%) or more of the total voting power of the stock of the
corporation; or

 

 

 

 

 

 

(B)

a majority of members of the board of directors of the corporation is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the board of directors of the
corporation prior to the date of the appointment or election, provided that for
purposes of this subparagraph (B) the term “corporation” shall be determined in
accordance with the requirements of section 409A of the Code and the applicable
guidance issued by the Department of the Treasury with respect to the
application of section.

 

 

 

 

(iv)

A change in the ownership of a substantial portion of the assets of a
corporation shall occur on the date that any one person, or more than one person
acting as a group acquires (or has acquired during the 12-month period ending on
the date of the most recent acquisition by such person or persons) assets from
the corporation that have a total gross fair market value equal to or more than
forty percent (40%) of the total gross fair market value of all of the assets of
the corporation immediately prior to such acquisition or acquisitions. For this
purpose, gross fair market value means the value of the assets of the
corporation, or the value of the assets being disposed of, determined without
regard to any liabilities associated with such assets.

 

 

 

 

(v)

The provisions of this subsection (e) regarding the definition of the term
“Change in Control,” shall be determined and administered in accordance with
section 409A and section 1.409A-3(i)(5) of the Treasury Regulations.

 

 

 

 

(f)

Code. “Code” means the Internal Revenue Code of 1986, any amendments thereto,
and any regulations or rulings issued thereunder.

 

 

(g)

Common Stock. “Common Stock” means the common stock, par value $0.25 per share,
of Hecla Mining Company as such stock may be classified, reclassified, converted
or exchanged by reorganization, merger or otherwise.

 

 

(h)

Company. “Company” means the Hecla Mining Company, a Delaware corporation.

 

 

 

 

(i)

Company Stock Account. “Company Stock Account” means the Account established and
maintained for a Participant as a record of deferred amounts of Eligible
Compensation and Performance-Based Compensation credited to the Account pursuant
to Sections 5.1 and 5.2, matching amounts credited to the Account pursuant to
Section 5.3, discretionary amounts credited to the Account

4

--------------------------------------------------------------------------------


 

 

 

 

 

pursuant to Section 5.4, and the positive value of exercise proceeds credited to
the Account pursuant to Section 5.5, which shall be denominated in units and
measured by the value of Company Common Stock; the Account shall be maintained
for bookkeeping purposes only.

 

 

 

 

(j)

Compensation Committee. “Compensation Committee” means the Compensation
Committee of the Board of Directors or such other committee of directors as may
be designated by the Board of Directors to administer the Plan. The committee
administering the Plan shall be composed solely of two or more non-employee
directors, as defined in Rule 16b-3 under the Securities Exchange Act of 1934,
as amended. Notwithstanding anything to the contrary contained herein, the Board
of Directors may, at any time and from time to time, without any further action
of the Compensation Committee, exercise the powers and duties of the
Compensation Committee under the Plan.

 

 

(k)

Deferral Election Form. “Deferral Election Form” means the form approved by the
Compensation Committee from time to time for use by a Participant to elect to
defer compensation under the Plan.

 

 

(l)

Disability. “Disability” means, with respect to a Participant, the Participant
is: (i) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months; (ii) by reason of any medically determinable physical
or mental impairment that can be expected to result in death or can be expected
to last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering employees of the Company; or (iii)
determined to be totally disabled by the Social Security Administration. This
definition shall be interpreted and construed in a manner consistent with
section 1.409A-3(i)(4) of the Treasury Regulations.

 

 

(m)

Discretionary Amount. “Discretionary Amount” means an amount denominated in
units that are measured by the value of Company Common Stock credited to the
Account of a Participant pursuant to the Plan.

 

 

(n)

Distributable Event. “Distributable Event” means an event identified as such in
Section 8.1 of the Plan.

 

 

(o)

Eligible Compensation. “Eligible Compensation” means, with respect to a
Participant, remuneration for services performed during a taxable year as
defined herein and as determined for purposes of the interpretation of the Plan:

 

 

 

 

 

(i)

except as provided herein and in the succeeding paragraphs of this subsection,
Eligible Compensation means wages within the meaning of section 3401(a) of the
Code (for purposes of income tax withholding) but determined without regard to
any rules that limit the remuneration

5

--------------------------------------------------------------------------------


 

 

 

 

 

 

included in wages based on the nature or location of the employment or the
services performed or the limitations imposed on tax-qualified plans described
in section 401(a) of the Code, and shall include any elective deferral as
defined in section 402(g)(3) of the Code and any amount which is contributed or
deferred by a Participating Employer at the election of the Participant by
reason of section 125 of the Code, section 134(f) of the Code, section 403(b) of
the Code, or section 457 of the Code;

 

 

 

 

(ii)

Eligible Compensation shall be further determined in accordance with the
following rules and requirements:

 

 

 

 

 

 

(A)

Eligible Compensation shall be determined by including bonuses (other than
vacation bonuses), sick pay and short-term disability benefits;

 

 

 

 

 

 

(B)

Eligible Compensation shall not include: any remuneration not paid in cash; the
value of life insurance coverage included in the Participant’s wages under
section 79 of the Code; any car allowance or moving expense or mileage
reimbursement; severance pay; amounts deferred under any plan of deferred
compensation except this Plan; any benefit under any qualified or nonqualified
stock option or stock purchase plan or deferred compensation plan; expatriate
premiums; amounts realized upon the exercise of a nonqualified stock option, the
lapse of restrictions applicable to restricted stock, or any disposition of
stock acquired under a qualified or incentive stock option; or any compensation
in the form of Performance-Based Compensation.

 

 

 

 

(p)

ERISA. “ERISA” means the Employee Retirement Income Security Act of 1974, any
amendments thereto, and any regulations or rulings issued thereunder.

 

 

 

 

(q)

Investment Account. “Investment Account” means the Account established and
maintained for a Participant as a record of any deferred amounts that may be
credited to the account of the Participant pursuant to the Plan and measured in
dollars pursuant to the provisions of the Plan. The Account shall be maintained
for bookkeeping purposes only.

 

 

 

 

(r)

Participant. “Participant” means an individual who has satisfied the eligibility
and participation requirements of Article IV of the Plan and is determined to be
a Participant pursuant to and in accordance with Article IV of the Plan, which
individual shall be identified as a Participant on Exhibit A attached hereto and
made a part hereof by reference.

 

 

 

 

(s)

Participating Employer. “Participating Employer” means an employer that has
satisfied the eligibility and participation requirements of Article III of the
Plan and is determined to be a Participating Employer pursuant to and in
accordance with Article III of the Plan, which Participating Employer shall be
identified as a

6

--------------------------------------------------------------------------------


 

 

 

Participating Employer on Exhibit B attached hereto and made a part hereof by
reference.

 

 

(t)

Performance-Based Compensation. “Performance-Based Compensation” means
compensation where the amount of, or entitlement to, the compensation is
contingent on the satisfaction of preestablished organizational or individual
performance criteria relating to a performance period of at least twelve (12)
consecutive months in which the Participant performs services. Organizational or
individual performance criteria are considered preestablished if established in
writing by not later than ninety (90) days after the commencement of the period
of service to which the criteria relates, provided that the outcome is
substantially uncertain at the time the criteria are established
(Performance-Based Compensation may include payments based on performance
criteria that are not approved by the Compensation Committee of the Board of
Directors or by stockholders of the Company). This definition shall be
interpreted and construed in a manner consistent with section 1.409A-1(e) of the
Treasury Regulations.

 

 

(u)

Plan. “Plan” means the “HECLA MINING COMPANY KEY EMPLOYEE DEFERRED COMPENSATION
PLAN,” as amended and restated effective as of January 1, 2005, and as approved
and adopted by the Board of Directors and the stockholders of the Company, which
is unfunded and maintained by Hecla Mining Company and certain of its affiliated
companies primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees of Hecla Mining
Company or another Participating Employer.

 

 

(v)

Unforeseeable Emergency. “Unforeseeable Emergency” means a severe financial
hardship to the service provider resulting from an illness or accident of the
service provider, the spouse of the service provider, or of a dependent (as
defined in section 152 of the Code without regard to section 152(b)(1), (b)(2),
and (d)(1)(B)) of the service provider; loss of the service provider’s property
due to casualty; or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the service provider;
whether a service provider is faced with an Unforeseeable Emergency permitting a
distribution under the Plan shall be determined based on the relevant facts and
circumstances of each case, but, in any case, a distribution shall not be
allowed to the extent that such emergency is or may be relieved through
reimbursement or compensation from insurance or otherwise, by liquidation of the
service provider’s assets, to the extent the liquidation of such assets would
not cause a severe financial hardship or by cessation of deferrals under the
Plan. The amount of a distribution on account of an Unforeseeable Emergency
shall be limited to the amount reasonably necessary to satisfy the emergency
need, plus amounts necessary to pay any federal, state or local income taxes or
penalties reasonably anticipated to result from the distribution. This
definition shall be interpreted and construed in a manner consistent with
section 1.409A-3(i)(3) of the Treasury Regulations.

7

--------------------------------------------------------------------------------


 

 

 

 

(w)

Vested. “Vested” means, for purposes of determining the benefit that may be
payable to or on behalf of a Participant under the Plan, an interest in the
benefit described under the Plan which may be payable to or on behalf of the
Participant in accordance with and subject to the terms of the Plan.

          Section 2.2. Rules of Interpretation. An individual shall be
considered to have attained a given age on the individual’s birthday for that
age (and not on the day before). The birthday of any individual born on a
February 29 shall be deemed to be February 28 in any year that is not a leap
year. Notwithstanding any other provision of this Plan or any election or
designation made under the Plan, any individual who feloniously and
intentionally kills the Participant or Beneficiary shall be deemed for all
purposes of this Plan and all elections and designations made under this Plan to
have died before the Participant or Beneficiary. A final judgment of conviction
of felonious and intentional killing is conclusive for the purposes of this
Section 2.2. In the absence of a conviction of felonious and intentional
killing, Company shall determine whether the killing was felonious and
intentional for the purposes of this Section 2.2. Whenever appropriate, words
used herein in the singular may be read in the plural, or words used herein in
the plural may be read in the singular; the masculine may include the feminine
and the feminine may include the masculine; and the words “hereof,” “herein” or
“hereunder” or other similar compounds of the word “here” shall mean and refer
to this entire Plan and not to any particular paragraph or section of this Plan
unless the context clearly indicates to the contrary. The titles given to the
various sections of this Plan are inserted for convenience of reference only and
are not part of this Plan, and they shall not be considered in determining the
purpose, meaning or intent of any provision hereof. Any reference in this Plan
to a statute or regulation shall be considered also to mean and refer to any
subsequent amendment or replacement of that statute or regulation. This document
shall, except to the extent that federal law is controlling, be construed and
enforced in accordance with the laws of the State of Delaware.

ARTICLE III

PARTICIPATING EMPLOYERS

          Section 3.1. Eligibility. To be eligible to adopt and participate in
the Plan, an employer must be a member of a controlled group of corporations as
determined in accordance with section 1563(a)(1), (2) and (3) of the Code for
purposes of determining a controlled group of corporations under section 414(b)
of the Code, except however that the language “at least fifty percent” is used
instead of “at least eighty percent” in each place it appears in section
1563(a)(1), (2) and (3) of the Code, and in applying section 1.414(c)-2 of the
Treasury Regulations for purposes of determining trades or businesses (whether
or not incorporated) that are under common control for purposes of section
414(c) of the Code, the language “at least fifty percent” is used instead of “at
least eighty percent” in each place it appears in section 1.414(c)-2 of the
Treasury Regulations. For purposes of this provision, the term “member of a
controlled group” means two or more corporations connected through stock
ownership described in section 1563(a)(1), (2), or (3), whether or not such
corporations are “component members of a controlled group” within the meaning of
section 1563(b) of the Code.

8

--------------------------------------------------------------------------------


          Section 3.2. Participation Requirements. The Company, the sponsor of
the Plan, and any other affiliated company that is or becomes eligible to adopt
the Plan and become a Participating Employer pursuant to Section 3.1 of the Plan
may adopt the Plan and become a Participating Employer in the Plan provided that
such affiliated company declares in writing to be subject to the terms and
conditions of the Plan, files such declaration with the Compensation Committee,
and the participation is accepted and approved in writing by the Compensation
Committee. The date on which such eligible company may become a Participating
Employer in the Plan shall be the date determined by the Compensation Committee.
Each Participating Employer shall be obligated for its allocable portion of the
benefit provided under the Plan with respect to any employee of the
Participating Employer who is a Participant in the Plan and eligible to receive
a benefit under the terms of the Plan. The benefit obligations of a
Participating Employer are not secured in any way. The obligations of a
Participating Employer constitute no more than an unfunded and unsecured promise
by the Participating Employer of payment and performance. A Participating
Employer shall be responsible for, and shall have the obligation of, its
allocable share of costs and expenses incurred with respect to the operation and
administration of the Plan, and shall be responsible for, and have the
obligation of, any benefits payable under the Plan with respect to any employees
of such Participating Employer who are Participants in the Plan and eligible to
receive benefits under the terms of the Plan.

          Section 3.3. Recordkeeping and Reporting. Each Participating Employer
shall maintain records sufficient to determine the benefits (and the
compensation sources of such benefits) which may become payable to or with
respect to any employee of such Participating Employer who is a Participant in
the Plan and to provide such Participants any reports which may be required
under the terms of the Plan or by law.

          Section 3.4. Termination of Participation. A Participating Employer,
other than the Company, may withdraw from participation in the Plan at any time
by providing the Company with thirty (30) days advance written notice of such
withdrawal from participation and the effective date of the withdrawal of the
Participating Employer, which thirty (30) day notice period may be waived by the
Company. In addition, the Company may terminate the participation of a
Participating Employer in the Plan by providing such Participating Employer with
thirty (30) days advance written notice, which thirty (30) day notice period may
be waived by the Participating Employer. A Participating Employer which
terminates its participation in the Plan shall remain obligated under the Plan
with respect to benefits payable with respect to employees of the Participating
Employer participating in the Plan unless otherwise expressly agreed by the
Company with the Company fully assuming such obligations.

          Section 3.5. Separate Accounting. The Company shall establish and
maintain separate Accounts for each of the Participating Employers and their
respective Participants. Such separate accounting is intended to comply with
section 404(a)(5) of the Code and section 1.404(a)-12 of the Treasury
Regulations (which provide that an employer can deduct the amounts contributed
to a nonqualified plan in the taxable year in which an amount attributable to
the contribution is includable in the gross income of employees participating in
the plan, but, in the case of a plan in which more than one employee
participates only if separate accounts are maintained for each employee).

9

--------------------------------------------------------------------------------


ARTICLE IV

ELIGIBILITY AND PARTICIPATION

          Section 4.1. Eligibility. Eligibility to participate in the Plan shall
be limited and selective; only a select group of high-ranking executive officers
and key high-ranking management personnel of a Participating Employer shall be
eligible to participate in the Plan. Eligibility shall be determined by the
Compensation Committee acting on behalf of the Board of Directors of the
Company, and such determination shall be final, conclusive and binding upon all
parties in interest.

          Section 4.2. Participation. A high-ranking executive officer or a key
high-ranking management person determined to be eligible to participate in the
Plan by the Compensation Committee pursuant to Section 4.1 of the Plan shall
become a Participant in the Plan as of the date on which the Compensation
Committee determines such eligible individual to be a Participant in the Plan.
If the Compensation Committee determines that a high-ranking executive officer
or a key high-ranking management person is eligible to become a Participant in
the Plan, the Compensation Committee shall inform that individual in writing of
the determination of eligibility and participation and the date on which the
individual shall become a Participant in the Plan. Once an individual becomes a
Participant in the Plan, the individual shall remain a Participant until the
benefits which may be payable to the individual under the Plan have been
distributed to or on behalf of the individual.

          Section 4.3. Suspension of Eligibility. Notwithstanding any provision
apparently to the contrary in the Plan document or in any written
communications, summary, resolution or document or oral communication, in the
event the Compensation Committee determines that a Participant will no longer be
eligible to actively participate in the Plan, then, subject to the rules and
requirements of section 409A of the Code, sections 1.409A-1 through 1.409A-6 of
the Treasury Regulations, and applicable guidance issued by the Department of
the Treasury, the compensation deferral elections made by that individual in
accordance with the provisions of the Plan will be terminated and no additional
amounts shall be deferred and credited to an Account of that individual under
the Plan until such time as the individual is again determined to be eligible to
participate in the Plan by the Compensation Committee and makes a new election
under the provisions of the Plan; except, however, that the amounts or units
credited to the Accounts of such individual shall continue to be adjusted by the
other provisions of the Plan until fully distributed.

ARTICLE V

BENEFITS

          Section 5.1. Deferred Compensation. Subject to the conditions and
restrictions imposed under the Plan, a Participant may elect to defer receipt of
Eligible Compensation and Performance-Based Compensation. Compensation may only
be deferred to the extent that the Participant is or may be entitled to receive
such compensation and the total amount deferred by a Participant shall be
limited in any Plan Year, if necessary, to satisfy Social Security taxes

10

--------------------------------------------------------------------------------


(including Medicare), other employment taxes, federal, state, or local income
taxes, employee benefit plan deferrals or contributions, and any other required
or necessary withholding requirements as determined in the sole and absolute
discretion of the Compensation Committee. For each calendar year, subject to the
limitations of this Section 5.1, a Participant may elect to defer up to one
hundred percent (100%) of any Performance-Based Compensation payable pursuant to
a bonus or incentive plan, and up to one hundred percent (100%) of Eligible
Compensation. Upon such deferral, the Participant will have no further right to
such deferred compensation other than as provided under the Plan. Such deferred
compensation shall be the record of the value of such deferred compensation
credited to the Investment Account or the Company Stock Account. Unless an
allocation is made to another Account under the terms of the Plan, any Eligible
Compensation and Performance-Based Compensation deferred under the Plan by a
Participant shall be credited to the account of the Participant and allocated to
the Investment Account or the Company Stock Account of the Participant pursuant
to the direction of the Participant.

          Section 5.2. Deferral Elections. Compensation for services performed
by a Participant during a calendar year or during a performance period of at
least twelve (12) consecutive months in which the Participant performs services
may be deferred at the election of the Participant and credited to the
Investment Account or the Company Stock Account of the Participant only if the
election is made pursuant to the rules and requirements of this Section 5.2.

 

 

 

 

(a)

The General Rule. Except as otherwise provided in this Section 5.2, Eligible
Compensation for services performed by a Participant during a calendar year may
be deferred at the election of the Participant only if the election to defer
such Eligible Compensation is made and becomes irrevocable not later than the
last day of the calendar year immediately preceding the calendar year during
which services are to be performed.

 

 

 

 

(b)

Performance-Based Compensation. In the case of Performance-Based Compensation
based upon a performance period of at least twelve (12) months, provided that
the Participant performs services continuously from a date no later than the
date upon which the performance criteria are established through a date no
earlier than the date upon which the Participant makes an initial deferral
election, an initial deferral election may be made with respect to the
Performance-Based Compensation no later than the date that is six (6) months
before the end of the performance period, provided that in no event may an
election to defer Performance-Based Compensation be made after such compensation
has become both substantially certain to be paid and readily ascertainable. For
purposes of this provision, the performance criteria shall be established in
writing no later than ninety (90) days after the commencement of the performance
period.

 

 

 

 

(c)

First Year of Eligibility. The rule to apply with respect to the first year of
eligibility: in the case of the first Plan Year in which an employee becomes
eligible to participate in the Plan, with the determination of eligibility made
under Article IV of the Plan based upon the date on which the information
relevant to the employee is properly recorded on the administrative records or
files of the recordkeeper, the employee may make an initial deferral election
regarding

11

--------------------------------------------------------------------------------


 

 

 

 

 

Eligible Compensation within thirty (30) days after the date the employee
becomes eligible to participate in the Plan, with respect to Eligible
Compensation payable for services to be performed subsequent to the election. In
the case of Performance-Based Compensation, in accordance with section
1.409A-2(a)(8) of the Treasury Regulations, an initial deferral election may be
made with respect to such Performance-Based Compensation on or before the date
that is six (6) months before the end of the performance period, provided that
the employee performs services continuously from the later of the beginning of
the performance period or the date the performance criteria are established
through the date an election is made under the Plan and section 1.409A-2(a)(8)
of the Treasury Regulations, and provided further that in no event may an
election to defer Performance-Based Compensation be made after such compensation
has become readily ascertainable.

          Section 5.3. Matching Amounts. Subject to the limitations imposed
under the Plan, if a Participant elects to defer Eligible Compensation or
Performance-Based Compensation for a calendar year and to have all or a portion
of such deferred compensation credited to the Company Stock Account of the
Participant for that calendar year, the Compensation Committee shall credit the
Company Stock Account of the Participant with a matching amount equal to ten
percent (10%), unless another percentage is determined to apply by the
Compensation Committee for the calendar year, of the sum of the Eligible
Compensation and the Performance-Based Compensation deferred by the Participant
for that calendar year and credited to the Company Stock Account for that
calendar year. The matching amount shall be denominated in units and measured by
the value of the Company Common Stock, and the Company Stock Account of the
Participant shall be credited with that number of units (including fractions
thereof) equal to the number of shares (including fractions thereof) of Company
Common Stock that could have been purchased with the dollar amount of such
matching units as of the last Business Day of the calendar quarter with respect
to which amounts deferred would have been credited to the Account of the
Participant, based on the average of the closing prices as reported on the New
York Stock Exchange for each day during that quarter; except, however, that
effective as of November 7, 2006, the units credited to the Account shall be
based upon the closing price on the last Business Day of such calendar quarter.
The liability of a benefit payable under the Plan with respect to the whole
units credited to the Company Stock Account shall be satisfied only in shares of
Company Common Stock and partial units shall be satisfied in cash.

          Section 5.4. Discretionary Amounts. Irrespective of any Eligible
Compensation or Performance-Based Compensation that may be deferred by a
Participant for a calendar year or any matching amounts that may be credited to
the Company Stock Account of a Participant for the calendar year, the
Compensation Committee may at any time and from time to time, in its sole and
absolute discretion, determine to credit the Company Stock Account of a
Participant with an amount determined by the Compensation Committee in its sole
and absolute discretion, which amount shall be denominated in units and measured
by the value of Company Common Stock and shall be subject to restrictions as
determined by the Company or Compensation Committee and shall not be Vested
until such restrictions lapse after a stated period of service. The credit of
such a discretionary amount to the Company Stock Account of a Participant shall
be authorized pursuant to and in accordance with the requirements of the
Delaware General Corporation Law and Rule 16b-3 under Section 16 of the
Securities Exchange Act of 1934 for

12

--------------------------------------------------------------------------------


such purpose or purposes as the Compensation Committee may deem appropriate. The
discretion of the Compensation Committee as to whether a discretionary amount
may be credited to the Company Stock Account of a Participant and, if so, the
amount to be credited, shall be separately exercised with respect to each
Participant. An amount may, therefore, differ from Participant to Participant
both as to the amount and as to the percentage of compensation. When a Company
Stock Account of a Participant is to be credited with a discretionary amount, it
shall be credited with that number of units (including fractions thereof) equal
to the number of shares (including fractions thereof) of Company Common Stock
that could have been purchased with the dollar amount of the discretionary
amount as of such date or dates as determined by the Compensation Committee,
based upon the closing price on such date or dates as reported on the New York
Stock Exchange for such date or dates.

 

 

 

 

(a)

The liability of a benefit payable under this Section 5.4 of the Plan with
respect to the whole units credited to the Company Stock Account shall be
satisfied in shares of Company Common Stock and partial units shall be satisfied
in cash.

 

 

 

 

(b)

A Participant may elect to defer the value of a discretionary amount credited to
the Company Stock Account of the Participant under this Section 5.4; however, an
election by a Participant to defer the value of any such amount, treated as
restricted stock units credited under this Section 5.4, must be made within
thirty (30) days after any restricted stock units have been made available to
the Participant in the calendar year immediately preceding the calendar year in
which such restricted stock units vest and become payable under the stated terms
of such restricted stock units. If an election to defer the value of a
restricted stock units is made by a Participant and the employment of a
Participant terminates prior to the date on which such restricted stock units
vest and the stated restrictions lapse, the restricted stock units made
available with respect to the Participant and deferred under the Plan are
forfeited.

 

 

 

 

(c)

An election to defer the value of any restricted stock units must state a
specified date in the future for the distribution of the value of such
restricted stock units, which shall be the distribution date that shall apply
unless an earlier distribution event occurs under Section 8.1 of the Plan and
such earlier distribution event shall supersede the stated distribution date
selected by the Participant under this Section 5.4.

          Section 5.5. Stock Options. For the period beginning January 1, 2005,
and ending December 31, 2006, the Compensation Committee could at any time and
from time to time, in its sole and absolute discretion, determine to grant a
discounted stock option with respect to Company Common Stock under this Plan. If
a stock option was granted under the Plan, an election made by a Participant
with respect to the time of payment upon the exercise of the stock option
granted under the Plan was required to be made not later than the last day of
the calendar year immediately preceding the calendar year during which such
grant of a discounted stock option was made. If no election was made, a lump sum
payment was required to be made as of the last business day of the first month
following the month in which such discounted stock option was vested, and no
substantial risk of forfeiture existed, subject to applicable securities laws.
The grant of a discounted stock option, the exercise of the stock option and an
election to

13

--------------------------------------------------------------------------------


defer the compensation related to the exercise of the stock option are governed
by this Section 5.5 and Section 6.3. The grant of any discounted option was
subject to the availability of sufficient shares of Company Common Stock
authorized for issuance under the Plan.

 

 

 

 

 

(a)

In the event the Compensation Committee determined to grant a discounted stock
option under the Plan, the stock option granted pursuant to this Section 5.5 was
evidenced by a written agreement, approved in advance by the Compensation
Committee, and incorporated herein and made a part of this Plan, and stated,
with respect to such determination:

 

 

 

 

 

 

(i)

the terms and conditions of the stock option, including, without limitation, the
terms and conditions regarding the manner in which the stock option may be
exercised and accounted for under the Plan; and

 

 

 

 

 

 

(ii)

whether any limitations or restrictions applied with respect to the timing of
the vesting and exercise of the stock option.

 

 

 

 

(b)

A stock option granted pursuant to this provision shall be deemed to be
exercised as of the close of the ten (10) day window period described in Section
6.3 of the Plan after a distributable event as determined under Section 8.1 of
the Plan unless determined to be exercised as of an earlier date pursuant to the
terms of the written agreement, and no provision in the Plan could be deemed to
alter the terms and conditions of an option granted under this Plan.

 

 

 

 

 

(c)

Upon the exercise of a stock option prior to the date on which allocation was
made to the Investment Account pursuant to resolutions approved and adopted by
the Board of Directors, the positive value of the exercise proceeds, determined
in accordance with the formula set forth in subsection (d) of this Section 5.5,
was required to be credited to the Company Stock Account in the form of stock
units as of the date on which occurred the exercise of the stock option and no
shares of Company Common Stock were made available or delivered to the
Participant at that time; effective as of the date provided in resolutions
approved and adopted by the Board of Directors and incorporated herein by
reference, upon the exercise of a stock option on or after that date, the
positive value of the exercise proceeds, determined in accordance with the
formula set forth in subsection (d) of this Section 5.5 in an equivalent dollar
amount was credited to the Investment Account as of the date on which occurred
the exercise of the stock option and no shares of Company Common Stock were made
available or delivered to the Participant.

 

 

 

 

 

(d)

As of the exercise date of a stock option granted under this Section 5.5, for a
stock option exercised prior to the date on which allocation was made to the
Investment Account pursuant to resolutions approved and adopted by the Board of
Directors and incorporated herein by reference, the positive value of the
difference between the following amounts was credited to the Company Stock
Account of the Participant in the form of stock units and measured by the value
of the Company Common Stock; effective as of the date provided in resolutions
adopted by the

14

--------------------------------------------------------------------------------


 

 

 

 

 

 

Board of Directors, for a stock option exercised on or after that date, the
positive value of the difference between the following amounts was credited to
the Investment Account of the Participant in the form of an equivalent dollar
amount and measured in dollars:

 

 

 

 

 

 

(i)

the number of shares of Company Common Stock that would have been obtained by
the exercise of the stock option; and

 

 

 

 

 

 

(ii)

the number of shares of Company Common Stock or cash required to pay both the
exercise price of the stock option, and, if required at that time, any foreign,
federal, state, or local tax withholding.

 

 

 

 

 

(e)

In the event of any change in the outstanding shares of Company Common Stock by
reason of any stock split, reverse stock split, or stock dividend in the form of
a split, the Company shall adjust the number of stock units credited to the
Company Stock Account of the Participant attributable to the value of stock
units credited to the Company Stock Account pursuant to this Section 5.5 so that
the number equals the number of stock units credited to the Company Stock
Account prior to the event, multiplied by a fraction, the denominator of which
is the number of stock units credited to the Company Stock Account prior to the
event, and the numerator of which is the number of shares of Company Common
Stock the Participant would have had after the event if the Participant had
shares of Company Common Stock immediately prior to the event equal in number to
the number of stock units credited to the Company Stock Account of the
Participant immediately prior to the event.

 

 

 

 

 

(f)

In the event of any dividend (other than a stock dividend in the form of a
split), recapitalization, merger, consolidation, spin-off, reorganization,
combination or exchange of shares or other similar corporate change, then, if
the Board of Directors of the Company shall determine, in its sole and absolute
discretion, that such change equitably required an adjustment in the number of
stock units then credited to the Company Stock Account of the Participant
attributable to the value of stock units credited to the Company Stock Account
pursuant to this Section 5.5, such adjustment shall be made by the Board of
Directors and such determination and adjustment shall be conclusive and binding
for all purposes of the Plan with respect to all interested parties.

 

 

 

 

 

(g)

The number of stock units credited to the Company Stock Account of a Participant
was automatically increased as of each dividend payment date of Company Common
Stock in an amount equal to the number of shares of Company Common Stock that
could be purchased on such dividend payment date with the cash dividends that
would be paid on a number of shares of Company Common Stock equal to the number
of stock units credited to the Company Stock Account of the Participant on the
record date for such dividend.

 

 

 

 

 

(h)

The value of the stock units credited to the Investment Account of a Participant
pursuant to this Section 5.5 shall be distributed in accordance with Section
8.1,

15

--------------------------------------------------------------------------------


 

 

 

 

 

with the liability of a benefit payable under the Plan with respect to the
dollar value credited to the Investment Account satisfied in cash.

 

 

 

 

(i)

A stock option granted pursuant to this Section 5.5 shall be subject to such
limitations and restrictions as may be determined to be necessary and
appropriate to comply with any applicable federal and state securities rules and
regulations; specifically, with respect to each stock option granted under this
provision: (i) each stock option shall not be transferable, and the Participant
shall have no right to sell, assign, or pledge (as collateral for a loan, or as
security for the performance of an obligation, or for any other purpose) his or
her interest in such option to any person; and (ii) each stock option shall not
be exercisable until the later of: (A) six (6) months after the grant date, or
(B) the first day of the calendar year following the calendar year in which
occurs the grant date. Stock issued upon the exercise of an option may only be
sold pursuant to an effective registration statement or an exemption from such
registration, to be determined by counsel to the Company, and certificates
representing shares of stock shall be appropriately legended.

ARTICLE VI

VALUATION OF BENEFITS

          Section 6.1. Investment Account. In accordance with the terms and
conditions of the Plan, for the purpose of providing the basis on which earnings
and losses may be attributed or credited to the Investment Account of a
Participant under the Plan, the value of Eligible Compensation and
Performance-Based Compensation deferred by a Participant under the Plan and
credited to the Investment Account of the Participant shall be determined as
provided in this Section 6.1.

 

 

 

 

(a)

As of the close of the last day of each calendar month, an additional amount
shall be credited to the Investment Account of the Participant equal to the
product of: (i) the average daily balance of the Investment Account for the
month, multiplied by (ii) the prime rate quoted at the beginning of the quarter
by The Wall Street Journal.

 

 

 

 

(b)

Benefits attributable to the value of the Investment Account at the time of a
Distributable Event under Section 8.1 of the Plan shall be measured in dollars
and delivered to the Participant in cash.

 

 

 

 

(c)

A Participant may elect, pursuant to the conditions and limitations of Section
6.2 or Section 6.3, whichever may apply based upon the election made, to
allocate an amount allocated to the Investment Account of the Participant to
either: (i) the Company Stock Account and have such amount denominated in stock
units and measured by the value of Company Common Stock, or (ii) the opportunity
to have the amount measured by the value of the exercise proceeds determined by
the exercise of a discounted stock option granted pursuant to the provisions of
Section 5.5; an election to have an amount allocated to either the Company Stock

16

--------------------------------------------------------------------------------


 

 

 

 

 

Account or the opportunity to have the amount measured by the value of the
exercise proceeds determined by the exercise of a discounted stock option may be
made once for each fiscal quarter of the fiscal year of the Company and if such
an election is made, it must be made within a ten (10) day period following the
public release of the Company’s financial results for that fiscal quarter for
which an election is made, and once made, such an election shall be irrevocable.

 

 

 

 

(d)

Any election made pursuant to this Section 6.1 must be made in the form and
manner prescribed by the Compensation Committee and to the extent an amount
credited to the Investment Account is allocated pursuant to subsection (c) of
this Section 6.1, such allocated amount shall not be credited with interest
under subsection (a).

          Section 6.2. Company Stock Account. The value of Eligible Compensation
and Performance-Based Compensation deferred by a Participant under the Plan,
matching amounts and discretionary amounts credited to the Company Stock Account
and stock units allocated to the Company Stock Account of a Participant under
the Plan shall be measured by the value of Company Common Stock. Compensation
for services performed by a Participant during a calendar year deferred at the
election of the Participant and credited to the Company Stock Account pursuant
to Section 5.2, matching amounts credited to the Company Stock Account pursuant
to Section 5.3, and discretionary amounts credited to the Company Stock Account
pursuant to Section 5.4 shall be denominated in units and measured by the value
of Company Common Stock and, unless otherwise provided under the terms of the
Plan, credited to the Company Stock Account as of the close of the last Business
Day of each calendar quarter based upon the number of shares (including
fractions thereof) of Company Common Stock that could have been purchased with
the dollar amount of such amounts or units as of the last Business Day of the
calendar quarter with respect to which such amounts or units would have been
credited to the Account of the Participant, based on the average of the closing
prices as reported on the New York Stock Exchange for each day during that
quarter.

 

 

 

 

(a)

If an amount credited to the Investment Account is allocated to the Company
Stock Account at the election of a Participant pursuant to Section 6.1, the
amount credited to the Company Stock Account shall be denominated in units and
measured by the value of Company Common Stock and credited to the Company Stock
Account based upon the number of shares (including fractions thereof) of Company
Common Stock that could have been purchased with the dollar amount allocated to
the Company Stock Account, determined as of the last Business Day within a ten
(10) day period following the public release of the Company’s financial results
for the fiscal quarter of the Company’s fiscal year for which the credit or
allocation is made at the stock price per share based upon the closing price as
reported on the New York Stock Exchange for such date.

 

 

 

 

(b)

For purposes of the interpretation and operation of the Plan, “fair market
value” shall mean, as of any given date, the mean between the highest and lowest
reported sales prices of the Common Stock on the New York Stock Exchange
Composite Tape or, if not listed on such exchange, on any other national
securities exchange on which the Company Common Stock is listed or on the

17

--------------------------------------------------------------------------------


 

 

 

 

 

NASDAQ Stock Market, except, however, that effective as of November 7, 2006,
“fair market value” shall mean, as of any given date, the closing sale price of
the Company Common Stock on the New York Stock Exchange Composite Tape. If there
is no regular public trading market for such Company Common Stock, the “fair
market value” of the Company Common Stock shall be determined in good faith by
the Compensation Committee of the Board of Directors of the Company in a manner
consistent with and pursuant to section 1.409A-1(b)(5)(iv) of the Treasury
Regulations and the Securities and Exchange Commission.

 

 

 

 

(c)

Each unit credited to the Company Stock Account shall be measured by the value
of one share of Company Common Stock and treated as though invested in such a
share of Company Common Stock. The liability for the benefit payable with
respect to the units credited to the Company Stock Account shall be satisfied
only in shares of Company Common Stock.

 

 

 

 

(d)

In the event of any change in the outstanding shares of Company Common Stock by
reason of any stock split, reverse stock split, or stock dividend in the form of
a split, the Company shall adjust the number of stock units allocated to the
Company Stock Account of the Participant attributable to the value of stock
units credited to the Company Stock Account pursuant to this Section 6.3 so that
the number equals the number of stock units credited to the Company Stock
Account prior to the event, multiplied by a fraction, the denominator of which
is the number of stock units credited to the Company Stock Account prior to the
event, and the numerator of which is the number of shares of Company Common
Stock the Participant would have had after the event if the Participant had
shares of Company Common Stock immediately prior to the event equal in number to
the number of stock units credited to the Company Stock Account of the
Participant immediately prior to the event. In the event of any dividend (other
than a stock dividend in the form of a split), recapitalization, merger,
consolidation, spin-off, reorganization, combination or exchange of shares or
other similar corporate change, then if the Board of Directors of the Company
shall determine, in its sole and absolute discretion, that such change equitably
requires an adjustment in the number of stock units then credited to the Company
Stock Account of the Participant, such adjustment shall be made by the Board of
Directors and such determination and adjustment shall be conclusive and binding
for all purposes of the Plan with respect to the interested parties.

 

 

 

 

(e)

The number of stock units credited to the Company Stock Account of a Participant
shall be automatically increased as of each dividend payment date of Company
Common Stock in an amount equal to the number of shares of Company Common Stock
that could be purchased on such dividend payment date with the cash dividends
that would be paid on a number of shares of Company Common Stock equal to the
number of stock units credited to the Company Stock Account of the Participant
on the record date for such dividend. The number of units credited to a Company
Stock Account shall be adjusted to reflect any change in the outstanding Common
Stock by reason of any stock dividend or split,

18

--------------------------------------------------------------------------------


 

 

 

 

 

recapitalization, merger, consolidation, combination or exchange of shares or
other similar corporate change.

          Section 6.3. Discounted Stock Option. Effective prior to January 1,
2007, and subject to the terms and conditions of Section 5.5, if a Participant
made an irrevocable election to have an amount allocated to the Investment
Account allocated to the opportunity to have the amount measured by the value of
the exercise proceeds determined by the exercise of a discounted stock option
granted pursuant to Section 5.5, the Participant shall be granted an option, as
of the last Business Day of the election period that shall be within a ten (10)
day period following the public release of the Company’s financial results for
the fiscal quarter for which the election is made (the “determination date”) to
“purchase” (in effect, determine the value of the allocation election) shares of
Company Common Stock at the stock price per share determined after the
application of the discount and based upon the closing price as reported on the
New York Stock Exchange for such Business Day, with the number of shares made
available to the Participant for purposes of this election as of such
determination date based upon the result of: (i) the amount subject to the
election divided by (ii) the discount (or “spread,” the difference between the
fair market value of the Company Common Stock as of the determination date and
the value of the Company Common Stock after the discount was applied as of the
determination date). (For example, if the Participant elected to have the value
of $1,000 allocated to the opportunity to have such amount valued based upon the
exercise proceeds of the exercise of a discounted stock option, the fair market
value of the common stock as of the determination date was $1.00, and the
discount was 15%, the Participant would be granted an option, as of the
determination date, to “purchase” (i.e., determine the value of the allocation
election) 6,666 shares of the Company’s stock at $.85 per share, which value
shall be allocated to the Company Stock Account prior to the date on which
allocation shall be made to the Investment Account pursuant to resolutions
approved and adopted by the Board of Directors which provide that, with respect
to a stock option exercised on or after that date, such value shall be allocated
to the Investment Account as provided in Section 5.5 of the Plan. The grant of a
discounted stock option for which a Participant may have the opportunity to
elect to have the benefit determined by the value of a discounted stock option
as provided in this Section 6.3 shall not be available, offered or effective
after December 31, 2006.

ARTICLE VII

VESTING OF ACCOUNTS

          Section 7.1. Vested Benefit. Subject to restrictions that may be
imposed by the Company for discretionary amounts credited under Section 5.4, for
discounted stock options under Section 5.5, and for any other stock options, a
Participant shall be considered to be 100% Vested in the stock units and amounts
credited to the Accounts of the Participant under the Plan.

          Section 7.2. Nature of Accounts. The Accounts established under the
Plan shall be maintained for bookkeeping purposes only. Neither the Accounts nor
the Plan shall be required to hold any actual funds, shares of Company Common
Stock or other assets.

19

--------------------------------------------------------------------------------


ARTICLE VIII

DISTRIBUTION OF BENEFITS AND EXERCISE OF OPTIONS

          Section 8.1. Distributable Events. The amount credited to the Account
or Accounts of the Participant under this Plan may be distributed only on
account of one or more of the distribution events specified in this Section 8.1.
In the event the Participant becomes eligible to receive a benefit under the
Plan, then, except as otherwise provided in this Section 8.1 and Section 8.2 of
the Plan, the amount credited to the Accounts shall be distributable as of the
date on which occurs the earliest of the events specified in this Section 8.1.

 

 

 

 

(a)

The date on which the Participant incurs a separation from service with the
Company and all corporations or entities with whom the Company would be
considered a single employer under subsections (b) and (c) of section 414 of the
Code in accordance with section 1.409A-1(h) of the Treasury Regulations; except,
however, that if the Participant is a “specified employee” (a “specified
employee” as defined in section 1.409A-1(i) of the Treasury Regulations means a
key employee as defined in section 416(i) of the Code of a publicly traded
company, determined as of December 31 of each calendar year and applied as of
the April 1 following such determination in accordance with section 409A of the
Code and section 1.409A-1(i) of the Treasury Regulations) who separates from
service, then the payment of the benefit payable under the Plan shall be made as
of the first day of the seventh month following the date of separation from
service, determined in accordance with section 409A of the Code and section
1.409A-3(i)(2) of the Treasury Regulations.

 

 

 

 

(b)

The date on which the Participant incurs a separation from service with the
Company and all corporations or entities with whom the Company would be
considered a single employer under subsections (b) and (c) of section 414 of the
Code due to Disability, determined in accordance with section 409A of the Code
and section 1.409A-3(i)(4) of the Treasury Regulations.

 

 

 

 

(c)

The date on which occurs the death of the Participant.

 

 

 

 

(d)

Except as otherwise provided with respect to the election made pursuant to
subsection (b) of Section 8.2 of the Plan, the time or fixed schedule specified
under and in accordance with the provisions of subsection (b) of Section 8.2 of
the Plan and in accordance with section 1.409A-3(i)(1) of the Treasury
Regulations.

 

 

 

 

(e)

The date on which occurs a determination and payment based upon an Unforeseeable
Emergency in accordance with subsection (c) of Section 8.2 and section
1.409A-3(i)(3) of the Treasury Regulations.

 

 

 

 

(f)

The date on which occurs a Change in Control, effecting a change in the
ownership or in the effective control of Company or a change in the ownership of
a substantial portion of the assets of the Company, determined in accordance
with

20

--------------------------------------------------------------------------------


 

 

 

 

 

subsection (e) of Section 2.1 of the Plan and section 409A of the Code and
section 1.409A-3(i)(5) of the Treasury Regulations.

 

 

 

 

(g)

The occurrence of the termination of the Plan, determined and effected pursuant
to Article XIII of the Plan and in accordance with section 409A of the Code and
section 1.409A-3(j)(4)(ix) of the Treasury Regulations.

          Section 8.2. Distribution of Benefits. The manner in which benefits
shall be distributed to or on behalf of a Participant shall be determined in
accordance with this Section 8.2.

 

 

 

 

(a)

Distribution Without Scheduled Date. As of the date on which occurs a
distributable event pursuant to Section 8.1 of the Plan, then, except as
otherwise determined in subsections (b) and (c) of this Section 8.2 or as
otherwise provided in subsection (a) of Section 8.1, the benefit payable to or
on behalf of a Participant in accordance with the terms of the Plan shall be
payable as of the first day of the first calendar month immediately following
the close of the ten (10) day window period described in Section 6.3 following
such distributable event.

 

 

 

 

(b)

Distribution With Scheduled Date. For each calendar year for which an election
to defer Eligible Compensation or Performance-Based Compensation is made by a
Participant pursuant to Article V of the Plan, the Participant may elect a
scheduled distribution date that shall apply with respect to the benefit based
upon the Eligible Compensation and the Performance-Based Compensation deferred
by the Participant pursuant to that election to defer compensation. An election
made pursuant to this subsection (b) shall be effective only if the scheduled
distribution date is objectively determinable and is at least twenty-four (24)
months after the last day of the calendar year in which the election to defer
Eligible Compensation is made or which precedes the calendar year
Performance-Based Compensation is determined for which a deferral election is
made. Except with respect to a distribution pursuant to subsection (g) of
Section 8.1, each election made in accordance with this subsection (b) should
state whether the scheduled distribution date shall be effective even if that
distribution date is not the earliest to occur of the dates specified in Section
8.1 of the Plan other than subsection (g) of Section 8.1. If the distribution
election does not specifically provide that the scheduled distribution date is
effective even if that distribution date is not the earliest to occur of the
dates specified in Section 8.1, then the earliest to occur of the dates
specified in Section 8.1 shall govern the distribution of such benefit. The
distribution of a benefit payable to or on behalf of the Participant in
accordance with the terms of the Plan shall be made in accordance with the
distribution elections made pursuant to this subsection (b) and the rules
regarding those distribution elections. The scheduled distribution date must be
objectively determinable as required under section 409A of the Code and section
1.409A-3(i)(l) of the Treasury Regulations. The Participant may elect to change
the time of distribution subject to certain requirements. This subsequent
election shall be made in conformance with section 409A of the Code and section
1.409A-2(b) of

21

--------------------------------------------------------------------------------


 

 

 

 

 

 

the Treasury Regulations. A subsequent election to delay the timing of a
distribution shall be effective only if the following conditions are met:

 

 

 

 

 

 

(i)

an election related to a payment described in section 1.409A-3(a)(4) (payment at
a specified time or pursuant to a fixed schedule) must be made not less than
twelve (12) months before the date the payment is scheduled to be paid,

 

 

 

 

 

 

(ii)

the election shall not take effect until at least twelve (12) months after the
date on which the election is made, and

 

 

 

 

 

 

(iii)

an election related to a payment not described in section 1.409A-3(a)(2)
(payment on account of Disability), section 1.409A-3(a)(3) (payment on account
of death), or section 1.409A-3(a)(6) (payment on account of the occurrence of an
Unforeseeable Emergency), the payment with respect to which such election is
made must be deferred for a period of not less than five (5) years from the date
such payment would otherwise have been.

 

 

 

 

 

(c)

Unforeseeable Emergency. If the Participant experiences an Unforeseeable
Emergency, the Participant may make a request to the Compensation Committee, by
submitting a form acceptable to the Compensation Committee, to receive a
distribution of all or a portion of the amount allocated to the Account or
Accounts of the Participant in accordance with the provisions and requirements
of this subsection (c). Except as otherwise provided herein, a request by a
Participant will be considered by the Compensation Committee only if the
Participant has obtained all distributions, including hardship distributions,
and all nontaxable (at the time of the loan) loans currently available under all
qualified and other nonqualified plans of deferred compensation maintained by
Company or any other entity affiliated with the Company. If the request for a
distribution is approved, the compensation deferral elections of the Participant
under the Plan will immediately terminate, and a distribution based upon an
Unforeseeable Emergency shall be made in the form of a lump sum as of the first
day of the first calendar month immediately following the calendar month in
which the date occurs of the approval by the Compensation Committee. The
Participant may not again elect to defer compensation under the Plan until the
enrollment period for the calendar year that begins at least twelve (12) months
after such distribution.

 

 

 

 

 

(d)

Payment Elections. Notwithstanding any provision in the Plan to the contrary,
pursuant to Notice 2005-1, Q&A-19(c), and Notice 2006-79 issued by the
Department of the Treasury and the Internal Revenue Service and Part XI,
Transition Relief, of the regulations issued by the Department of the Treasury
and the Internal Revenue Service under section 409A of the Code, new payment
elections shall be permitted under the Plan without violating the subsequent
deferral and anti-acceleration rules of section 409A of the Code. Accordingly,
new payment elections may be made on or before December 31, 2008, with respect
to the timing of the payment of such amounts and the elections will not be
treated as a change in the timing of a payment under section 409A(a)(4) or an

22

--------------------------------------------------------------------------------


 

 

 

 

 

acceleration of a payment under section 409A(a)(3), provided that the elections
are made on or before December 31, 2008. With respect to an election to change
the time of payment made on or after January 1, 2008, and on or before December
31, 2008, the election may apply only to amounts that would not otherwise be
payable in 2008 and may not cause an amount to be paid in 2008 that would not
otherwise be payable in 2008. With respect to an election to change the time of
payment made on or after January 1, 2008, and on or before December 31, 2008,
the election may apply only to amounts that would not otherwise be payable in
2008 and may not cause an amount to be paid in 2008 that would not otherwise be
payable in 2008.

          Section 8.3. Designation of Beneficiaries.

 

 

 

 

 

(a)

Right to Designate. The Participant may designate, upon forms to be furnished by
and filed with the Compensation Committee, one or more primary Beneficiaries or
alternative Beneficiaries to receive all or a specified portion of any benefits
which may be payable with respect to the Participant under the Plan in the event
of the Participant’s death. The Participant may change or revoke any such
designation from time to time without notice to or consent from any Beneficiary.
No such designation, change or revocation shall be effective unless executed by
the Participant and received and accepted by the Compensation Committee during
the lifetime of the Participant.

 

 

 

 

(b)

Failure of Designation. If a Participant fails to designate a Beneficiary,
designates a Beneficiary and thereafter revokes such designation without naming
another Beneficiary, or designates one or more Beneficiaries and all such
Beneficiaries so designated fail to survive the Participant, then the benefits
which may be payable with respect to the Participant under the Plan, or the part
thereof as to which such Participant’s designation fails, as the case may be,
shall be payable to the first class of the following classes of automatic
Beneficiaries with a member surviving the Participant and (except in the case of
surviving issue) in equal shares if there is more than one member in such class
surviving the Participant:

 

 

 

 

 

(i)

the surviving spouse of the Participant;

 

 

 

 

 

 

(ii)

the surviving issue per stirpes and not per capita;

 

 

 

 

 

 

(iii)

the surviving parents of the Participant;

 

 

 

 

 

 

(iv)

the surviving brothers and sisters of the Participant;

 

 

 

 

 

 

(v)

the representative of Participant’s estate.

 

 

 

 

 

(c)

Definitions. When used herein and, unless the Participant has otherwise
specified in the Participant’s Beneficiary designation, when used in a
Beneficiary designation, “issue” means all persons who are lineal descendants of
the person whose issue are referred to, including legally adopted descendants
and their

23

--------------------------------------------------------------------------------


 

 

 

 

 

 

descendants but not including illegitimate descendants and their descendants;
“child” means an issue of the first generation; “per stirpes” means in equal
shares among living children of the person whose issue are referred to and the
issue (taken collectively) of each deceased child of such person, with such
issue taking by right of representation of such deceased child; and “survive”
and “surviving” mean living after the death of the Participant.

 

 

 

 

 

(d)

Special Rules. Unless the Participant has otherwise specified in the Beneficiary
designation, the following rules shall apply:

 

 

 

 

 

 

(i)

if there is not sufficient evidence that a Beneficiary was living at the time of
the death of the Participant, it shall be deemed that the Beneficiary was not
living at the time of the death of the Participant;

 

 

 

 

 

 

(ii)

the automatic Beneficiaries specified in subsection (b) of this Section 8.3 and
the Beneficiaries designated by the Participant shall become fixed at the time
of the Participant’s death so that, if a Beneficiary survives the Participant
but dies before the receipt of all payments due such Beneficiary hereunder, such
remaining payments shall be payable to the representative of such Beneficiary’s
estate;

 

 

 

 

 

 

(iii)

if the Participant designates as a Beneficiary the person who is the spouse of
the Participant on the date of the designation, either by name or by
relationship, or both, the dissolution, annulment or other legal termination of
the marriage between the Participant and such person shall automatically revoke
such designation; except, however, that the foregoing shall not prevent the
Participant from designating a former spouse as a Beneficiary on a form executed
by the Participant and received by the Compensation Committee after the date of
the legal termination of the marriage between the Participant and such former
spouse, and during the lifetime of the Participant;

 

 

 

 

 

 

(iv)

any designation of a Beneficiary by name that is accompanied by a description of
relationship to the Participant shall be given effect without regard to whether
the relationship to the Participant exists either then or at the Participant’s
death;

 

 

 

 

 

 

(v)

any designation of a Beneficiary only by statement of relationship to the
Participant shall be effective only to designate the person or persons standing
in such relationship to the Participant at the Participant’s death.

 

 

 

 

 

(e)

Validity of Designation. A Beneficiary designation is permanently void if it
either is executed or is filed by a Participant who, at the time of such
execution or filing, is then a minor under the law of the state of the legal
residence of the Participant. The Compensation Committee shall be the sole judge
of the content, interpretation and validity of a purported Beneficiary
designation.

24

--------------------------------------------------------------------------------


 

 

 

 

(f)

No Beneficiary Rights. Prior to the death of the Participant, no person
designated to be a Beneficiary shall have any rights or interest in the benefits
credited under this Plan including, but not limited to, the right to be the sole
Beneficiary or to consent to the designation of Beneficiaries (or the changing
of designated Beneficiaries) by the Participant.

          Section 8.4. Death Prior to Full Distribution. If, at the death of the
Participant, any payment to the Participant was due or otherwise distributable
but not actually paid, the amount of such payment shall be included in the
Accounts which is payable to the Beneficiary (and shall not be paid to the
Participant’s estate).

          Section 8.5. Facility of Payment. In case of Disability of the
Participant or Beneficiary eligible to receive distribution of a benefit payable
under the terms of the Plan, such benefit shall be paid if the Compensation
Committee shall be advised of the existence of such condition (any payment made
in accordance with these provisions shall constitute a complete discharge of any
liability or obligation of the Plan, the Company and any other Participating
Employer therefor):

 

 

 

 

(a)

to the duly appointed guardian, conservator or other legal representative of
such Participant or Beneficiary, or

 

 

 

 

(b)

to a person or institution entrusted with the care or maintenance of the
incompetent or disabled Participant or Beneficiary, provided such person or
institution has satisfied the Compensation Committee that the payment will be
used for the best interest and assist in the care of such Participant or
Beneficiary, and provided further, that no prior claim for said payment has been
made by a duly appointed guardian, conservator or other legal representative of
such Participant or Beneficiary.

          Section 8.6. Form of Distribution. The liability of a benefit payable
under the Plan with respect to the whole units credited to the Company Stock
Account shall be satisfied and delivered to the Participant or Beneficiary only
in shares of Company Common Stock and partial units shall be satisfied and
delivered to the Participant or Beneficiary in cash. The liability of a benefit
payable under the Plan with respect to the amounts credited to the Investment
Account at the time of a distributable event shall be satisfied and delivered to
the Participant or Beneficiary only in the form of cash. The distribution and
delivery of shares of Company Common Stock shall be subject to all federal or
state securities laws or other rules and regulations as determined by the
Company to be applicable.

          Section 8.7. Lump Sum Distribution of Benefits. In the event a
Participant becomes eligible to receive a payment of a benefit under the Plan
with respect to stock units credited to the Company Stock Account or amounts
credited to the Investment Account as of a date on which occurs a distributable
event, including a distributable event determined by an election made by the
Participant pursuant to subsection (b) of Section 8.2, the benefit payable to
the Participant or, in the event of the Participant’s death, to the
Participant’s designated Beneficiary under the Plan, which may be specifically
determined for stock units or amounts credited to the

25

--------------------------------------------------------------------------------


Accounts or subaccounts of a Participant pursuant to elections made under
subsection (b) of Section 8.2, shall be paid in the form of a lump sum payment.

          Section 8.8. Application for Distribution. A Participant shall not be
required to make application to receive payment. Distribution shall not be made
to any beneficiary, however, until such Beneficiary shall have filed a written
application for benefits in a form acceptable to the Compensation Committee and
such application shall have been approved by the Compensation Committee.

          Section 8.9. Limitation on Payment. Notwithstanding any provision in
the Plan to the contrary, the payment of a benefit payable under the Plan to a
Participant or Beneficiary may be deferred or limited in order to comply with
applicable securities laws, tax laws, judicial determinations or orders, bank
covenants, or any other applicable law as permitted or required under section
409A of the Code and applicable guidance issued by the Department of the
Treasury with respect to the application of section 409A.

          Section 8.10. Tax Withholding. The Company shall have the authority,
duty and power to determine, withhold and report the amount of any applicable
employment taxes and any applicable foreign, federal, state, or local taxes as
may be required under section 409A of the Code, or other applicable provision of
the Code, and guidance issued by the Department of the Treasury or the Internal
Revenue Service with respect to the application of section 409A or other
applicable provision of the Code, and any other applicable law with respect to
any amount payable under the Plan. The Company shall have the authority, duty
and power to reduce any benefit payable pursuant to the Plan by the amount of
any foreign, federal, state or local taxes required by law to be withheld by the
Company under applicable law with respect to such payment of benefits, and if
required by law, the Participant’s share of Federal Insurance Contributions Act
taxes, and any other employment taxes. Amounts required to be includable in
income shall be reported on an individual’s Form W-2 or Form 1099, whichever is
applicable, for the year includable in income. The Company may withhold from any
cash payment under the Plan payable to the Participant or Beneficiary an amount
sufficient to cover any withholding taxes required or permitted to be withheld
from the Participant or Beneficiary. The Company shall have the right to require
the Participant or Beneficiary receiving Company Common Stock under the Plan to
pay to the Company a cash amount sufficient to cover any withholding taxes,
including any income tax, social security tax, national insurance contribution,
or other kind or type of tax for which the Participant, Beneficiary or the
Company may be liable as a consequence of the Particpant or Beneficiary
receiving Company Common Stock. In lieu of all or any part of such a cash
payment from a person receiving Company Common Stock under the Plan, the Company
may permit the individual to elect to cover all or any part of the withholdings,
and to cover any additional withholdings up to the amount needed to cover the
full amount of foreign, federal, state and local tax with respect to income
arising from payment of Company Common Stock, through a reduction of the number
of shares of Company Common Stock delivered to such individual or a subsequent
return to the Company of shares of Company Common Stock held by the Participant
or Beneficiary, in each case valued in the same manner as used in computing the
withholding taxes under the applicable laws. The Company may in accordance with
and to the extent it is able under the laws of the jurisdiction with respect to
which a tax is owed, deduct the relevant amount from subsequent earnings payable
to the Participant or Beneficiary. To the extent that the Company cannot (or
does not) make the

26

--------------------------------------------------------------------------------


relevant deductions, the Participant or Beneficiary receiving the Company Common
Stock shall enter into such other arrangements for the individual to reimburse
the Company for the amount of the tax liability as the Company shall require.
The Company shall be entitled to:

 

 

 

 

(a)

withhold and deduct from future wages of a Participant (or from other amounts
that may be due and owing to a Participant from the Company), including all
payments under this Plan, or make other arrangements for the collection of
(including through the sale of the shares of Company Common Stock otherwise
issuable pursuant to the provisions of the Plan) all legally required amounts
necessary to satisfy any and all foreign, federal, state, or local tax
withholding and employment-related tax requirements attributable to the shares
of Company Common Stock, or

 

 

 

 

(b)

require a Participant promptly to remit the amount of such withholding to the
Company before taking any action with respect to the shares of Company Common
Stock; to the extent specified by the Company, withholding may be satisfied by
withholding shares of Company Common Stock to be received upon a distributable
event under the Plan, or by delivery to the Company of previously owned shares
of Company Common Stock; in addition, the Company may reasonably delay the
issuance or delivery of shares of Company Common Stock as it determines
appropriate to address tax withholding and other administrative matters.

ARTICLE IX

NONTRANSFERABILITY AND VOTING RIGHTS

          Section 9.1. Anti-Alienation of Benefits. The amounts and stock units
which may be credited to the Accounts of a Participant under the Plan, any
options which may be granted under the Plan, and any rights or privileges
pertaining thereto, may not be anticipated, alienated, sold, transferred,
assigned, pledged, encumbered, or subjected to any charge or legal process; and
no interest or right to receive a benefit may be taken, either voluntarily or
involuntarily, for the satisfaction of the debts of, or other obligations or
claims against, such person or entity, including claims for alimony, support,
separate maintenance and claims in bankruptcy proceedings.

          Section 9.2. Voting of Company Stock With Respect to Accounts. No
Participant shall be entitled to any voting rights with respect to any stock
units credited to any Account under the Plan.

          Section 9.3. Voting With Respect to Options. No Participant shall be
entitled to any voting rights with respect to any stock options granted pursuant
to the Plan.

27

--------------------------------------------------------------------------------


ARTICLE X

ADMINISTRATION OF THE PLAN

          Section 10.1. Administrator. The administrator of the Plan shall be
the Company. However, except as otherwise provided herein, the Compensation
Committee shall act on behalf of the Company with respect to the administration
of the Plan and the performance of functions generally assigned to the Company.

          Section 10.2. Authority of Administrator. The Compensation Committee
shall have the authority, duty and power to interpret and construe the
provisions of the Plan as it deems appropriate, to adopt, establish and revise
rules, procedures and regulations relating to the Plan, to determine the
conditions subject to which any benefits may be payable, to resolve all factual
and legal questions concerning the status and rights of the Participants and
others under the Plan, including, but not limited to, eligibility for benefits
and to make any other determinations which it believes necessary or advisable
for the administration of the Plan. Benefits under this Plan will be payable
only if the Compensation Committee decides in its discretion that the applicant
is entitled to them under the Plan. The Company shall have the duty and
responsibility of maintaining records, making the requisite calculations and
disbursing payments hereunder. The determinations, interpretations, and
regulations of the Compensation Committee and the calculations of the Company
shall be final and binding on all persons and parties concerned. The Secretary
of the Company shall be the agent of the Plan for the service of legal process
in accordance with section 502 of ERISA.

          Section 10.3. Operation of Plan and Claims Procedures. The Company
shall be responsible for the general operation and administration of the Plan
and for carrying out the provisions thereof. The Company shall be responsible
for the expenses incurred in the administration of the Plan. The Company shall
also be responsible for determining eligibility for payments and the amounts
payable pursuant to the Plan. The Company shall be entitled to rely conclusively
upon all tables, valuations, certificates, opinions and reports furnished by any
actuary, accountant, controller, counsel or other person employed or engaged by
the Company with respect to the Plan. The procedures for filing claims for
payments under the Plan are described below. For claims procedures purposes, the
“Claims Manager” shall be the Company.

 

 

 

 

(a)

Claims Forms. It is the intent of the Company that benefits payable under the
Plan shall be payable without the Participant having to complete or submit any
claims forms. However, a Participant who believes he or she is entitled to a
payment under the Plan may submit a claim for payments in writing to the
Company. Any claim for payments under the Plan must be made by the Participant
or his or her beneficiary in writing and state the claimant’s name and the
nature of benefits payable under the Plan on a form acceptable to the Company.
If for any reason a claim for payments under the Plan is denied by the Company,
the Claims Manager shall deliver to the claimant a written explanation setting
forth the specific reasons for the denial, specific references to the pertinent
provisions of the Plan on which the denial is based, a description of any
additional material or information necessary for the claimant to perfect the
claim and an

28

--------------------------------------------------------------------------------


 

 

 

 

 

explanation of why such material or information is necessary, and information on
the procedures to be followed by the claimant in obtaining a review of his or
her claim, all written in a manner calculated to be understood by the claimant.
For this purpose:


 

 

 

 

 

 

(i)

the claimant’s claim shall be deemed to be filed when presented in writing to
the Claims Manager;

 

 

 

 

 

 

(ii)

the Claims Manager’s explanation shall be in writing delivered to the claimant
within ninety (90) days of the date the claim is filed.

 

 

 

 

 

(b)

Review. The claimant shall have sixty (60) days following his or her receipt of
the denial of the claim to file with the Claims Manager a written request for
review of the denial. For such review, the claimant or the claimant’s
representative may review pertinent documents and submit written issues and
comments.

 

 

 

 

(c)

Decision on Review. The Claims Manager shall decide the issue on review and
furnish the claimant with a copy within sixty (60) days of receipt of the
claimant’s request for review of the claimant’s claim. The decision on review
shall be in writing and shall include specific reasons for the decision, written
in a manner calculated to be understood by the claimant, as well as specific
references to the pertinent provisions in the Plan on which the decision is
based. In no event may a claimant commence legal action for benefits the
claimant believes are due the claimant until the claimant has exhausted all of
the remedies and procedures afforded the claimant by this Section 10.3.

 

 

 

 

(d)

Disability Claims. Any review of an appeal of a determination with respect to
the Participant’s Disability must meet the following standards: the review does
not afford deference to the initial adverse determination; the review is
conducted by an appropriate person who is neither the party who made the initial
adverse benefit determination that is the subject of the appeal nor a
subordinate of such party; the review provides for the appropriate person to
consult with health care professionals with appropriate training and experience
in the field of medicine involved in the medical judgment in deciding the appeal
of an adverse benefit determination that is based in whole or in part on a
medical judgment; and the review provides for the identification of the medical
or vocational experts whose advice was obtained in connection with the
claimant’s adverse benefit determination, without regard to whether the advice
was relied upon in making the determination. Furthermore, the ninety (90) day
period described in these procedures shall be reduced to forty-five (45) days in
the case of a claim of the Participant’s Disability. The forty-five (45) day
period may be extended by thirty (30) days if the Claims Manager determines the
extension is necessary to circumstances outside the control of the Plan, and the
claimant is notified prior to the end of the forty-five (45) day period. If
prior to the end of the thirty (30) day extension period, the Claims Manager
determines that additional time is necessary, the period may be extended for a
second thirty (30) day period,

29

--------------------------------------------------------------------------------


 

 

 

 

 

 

provided the claimant is notified prior to the end of the first thirty (30) day
extension period and such notice specifies the circumstances requiring the
extension and the date as of which the Plan expects to render a decision. The
sixty (60) day period described in these procedures shall be reduced to
forty-five (45) days with respect to the appeal of the denial of the
Participant’s claim of Disability. The forty-five (45) day period may be
extended by an additional forty-five (45) days if the Claims Manager determines
the extension is necessary to circumstances outside the control of the Plan, and
the claimant is notified prior to the end of the initial forty-five (45) day
period.

 

 

 

 

 

(e)

General Rules. No inquiry or question shall be deemed to be a claim or a request
for a review of a denied claim unless made in accordance with the claims
procedure. The Claims Manager may require that any claim for benefits and any
request for a review of a denied claim be filed on forms to be furnished by the
Claims Manager upon request. The Claims Manager may, in its discretion, hold one
or more hearings on a claim or a request for a review of a denied claim.
Claimants may be represented by a lawyer or other representative at their own
expense, but the Claims Manager reserves the right to require the claimant to
furnish written authorization. A claimant’s representative shall be entitled to
copies of all notices given to the claimant.

 

 

 

 

(f)

Deadline to File Claim. To be considered timely under the Plan’s claim and
review procedure, a claim must be filed with the Company within one (1) year
after the claimant knew or reasonably should have known of the principal facts
upon which the claim is based.

 

 

 

 

(g)

Exhaustion of Administrative Remedies. The exhaustion of the claim and review
procedure is mandatory for resolving every claim and dispute arising under this
Plan. As to such claims and disputes:

 

 

 

 

 

(i)

no claimant shall be permitted to commence any legal action to recover Plan
benefits or to enforce or clarify rights under the Plan under section 502 or
section 510 of ERISA or under any other provision of law, whether or not
statutory, until the claim and review procedure set forth herein have been
exhausted in their entirety; and

 

 

 

 

 

 

(ii)

in any such legal action all explicit and all implicit determinations by the
Company (including, but not limited to, determinations as to whether the claim,
or a request for a review of a denied claim, was timely filed) shall be afforded
the maximum deference permitted by law.

 

 

 

 

 

(h)

Deadline to File Legal Action. No legal action to recover Plan benefits or to
enforce or clarify rights under the Plan under section 502 or section 510 of
ERISA or under any other provision of law, whether or not statutory, may be
brought by any claimant on any matter pertaining to this Plan unless the legal
action is commenced in the proper forum before the earlier of:

30

--------------------------------------------------------------------------------


 

 

 

 

 

 

(i)

thirty (30) months after the claimant knew or reasonably should have known of
the principal facts on which the claim is based, or

 

 

 

 

 

 

(ii)

six (6) months after the claimant has exhausted the claim and review procedure.

 

 

 

 

 

(i)

Knowledge of Facts by Participant Imputed to Beneficiary. Knowledge of all facts
that a Participant knew or reasonably should have known shall be imputed to
every claimant who is or claims to be a beneficiary of the Participant or
otherwise claims to derive an entitlement by reference to the Participant for
the purpose of applying the previously specified periods.

          Section 10.4. Participant’s Address. Each Participant shall keep the
Company informed of his or her current address and the current address of his or
her beneficiary. The Company shall not be obligated to search for any person.

          Section 10.5. Conflict of Interest. If any individual to whom
authority has been delegated or redelegated hereunder shall also be a
Participant in this Plan, such Participant shall have no authority with respect
to any matter specifically affecting such Participant’s individual interest
hereunder or the interest of a person superior to him or her in the Company or
Participating Employer (as distinguished from the interests of all Participants
and their beneficiaries or a broad class of Participants and beneficiaries), all
such authority being reserved exclusively to other individuals as the case may
be, to the exclusion of such Participant, and such Participant shall act only in
such Participant’s individual capacity in connection with any such matter.

          Section 10.6. Service of Process. In the absence of any designation to
the contrary by the Company, the Compensation Committee is designated as the
appropriate and exclusive agent for the receipt of service of process directed
to the Plan in any legal proceeding, including arbitration, involving the Plan.

          Section 10.7. Errors in Computations. The Company, any Participating
Employer or the Compensation Committee shall not be liable or responsible for
any error in the computation of any Account or the determination of any benefit
payable to or with respect to any Participant resulting from any misstatement of
fact made by the Participant or by or on behalf of any survivor to whom such
benefit shall be payable, directly or indirectly, to the Company, any
Participating Employer or the Compensation Committee and used in determining the
benefit. The Company, any Participating Employer, or the Compensation Committee
shall not be obligated or required to increase the benefit payable to or with
respect to such Participant which, on discovery of the misstatement, is found to
be understated as a result of such misstatement of the Participant. However, the
benefit of any Participant which is overstated by reason of any such
misstatement or any other reason shall be reduced to the amount appropriate in
view of the truth (and to recover any prior overpayment).

31

--------------------------------------------------------------------------------


ARTICLE XI

MISCELLANEOUS PROVISIONS

          Section 11.1. No Employment Rights. Neither the Plan nor any action
taken under the Plan shall be construed as providing any Participant any right
to be retained in the service or employ of any Participating Employer.

          Section 11.2. Participants Should Consult Advisors. Neither any
Participating Employer, nor their respective directors, officers, employees or
agents makes any representation or warranty with respect to the foreign,
federal, state or other tax, financial, estate planning, or the securities or
other legal implications of participation in the Plan. Participants should
consult with their own tax, financial and legal advisors with respect to their
participation in the Plan.

          Section 11.3. Unfunded and Unsecured. The Plan shall at all times be
considered entirely unfunded both for tax purposes and for purposes of Title I
of the Employee Retirement Income Security Act of 1974, as amended, and no
provision shall at any time be made with respect to segregating assets of the
Company or any Participating Employer for payment of any amounts under the Plan.
Any funds invested under the Plan shall continue for all purposes to be part of
the respective general assets of the Company or any Participating Employer and
available to general creditors in the event of a bankruptcy (involvement in a
pending proceeding under the Federal Bankruptcy Code) or insolvency (inability
to pay debts as they mature) of the Company or a Participating Employer. The
Company shall promptly notify the Trustee and the applicable Participants of
such bankruptcy or insolvency. No Participant or any other person shall have any
interests in any particular assets of the Company or any Participating Employer
by reason of the right to receive a benefit under the Plan and to the extent the
Participant or any other person acquires a right to receive benefits under the
Plan, such right shall be no greater than the right of any general unsecured
creditor. The Plan constitutes a mere promise by the Company and any other
Participating Employer for the payment of benefits payable under the Plan to the
Participants in the future. Nothing contained in the Plan shall constitute a
guaranty by any Participating Employer or any other person or entity that any
funds in any trust or the assets of the Company or any Participating Employer
will be sufficient to pay any benefit under the Plan. Furthermore, no
Participant shall have any right to a benefit under the Plan except in
accordance with the terms of the Plan.

          Section 11.4. Plan Provisions. Except when otherwise required by the
context, any singular terminology shall include the plural.

          Section 11.5. Severability. If a provision of the Plan shall be held
to be illegal or invalid, the illegality or invalidity shall not affect the
remaining parts of the Plan and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

          Section 11.6. Applicable Law. To the extent not preempted by the laws
of the United States, the laws of the State of Delaware shall apply with respect
to the Plan.

          Section 11.7. Stock Subject to Plan. Subject to and in accordance with
the terms of the Plan, the maximum number of shares of Common Stock that shall
be made available for

32

--------------------------------------------------------------------------------


purposes of satisfying the obligations of the Company under the Plan is
6,000,000 shares, subject to adjustment by reason of any stock dividend or
split, recapitalization, merger, consolidation, combination or exchange of
shares or other similar corporate change. For purposes of counting shares of
Company Common Stock available under this Section 11.7 for distribution from the
Accounts under the Plan and for issuance upon exercise of stock options granted
pursuant to the Plan, the number of shares covered by units credited to such
Accounts shall be counted on the date units are credited to an Account and the
number of shares covered by stock options granted pursuant to the Plan shall be
counted on the date of grant.

ARTICLE XII

AMENDMENT OF THE PLAN

          Section 12.1. Amendment of the Plan. The Board of Directors reserves
the power to alter, amend or wholly revise the Plan at any time and from time to
time and the interest of each Participant is subject to the powers so reserved;
provided, however, that no amendment made subsequent to a Change in Control
shall be effective to the extent that it would have a materially adverse impact
on a Participant’s reasonably expected economic benefit attributable to
compensation deferred by the Participant prior to the Change in Control.

          Section 12.2. Procedure for Amendment. An amendment shall be
authorized by the Board of Directors of the Company and shall be stated in an
instrument in writing signed in the name of the Company by a person or persons
authorized by the Board of Directors. After the instrument has been so executed,
the Plan shall be deemed to have been amended in the manner therein set forth,
and all parties interested herein shall be bound thereby. No amendment to the
Plan may alter, impair, or reduce the Vested benefit payable under the Plan as
determined prior to the effective date of such amendment without the written
consent of the Participant.

ARTICLE XIII

TERMINATION OF PLAN

          Section 13.1. Termination of the Plan. The Plan shall permit an
acceleration of the time and form of a payment of the benefits payable under the
Plan in accordance with one of the events described herein.

 

 

 

 

(a)

In the event of a complete liquidation and dissolution of the Company, the
Company shall terminate the Plan within twelve (12) months of the liquidation
and dissolution of the Company, or with the approval of a bankruptcy court, and
the value of the benefits payable under the Plan to the Participant shall be
determined as of that date and shall be distributed to the Participant or his or
her Beneficiary; provided, however, that the benefits payable under the Plan are
included in the gross income of the Participant or his Beneficiary in the latest
of: (i) the calendar year in which the Plan termination occurs; (ii) the
calendar year in which the amount is no longer subject to a substantial risk of
forfeiture; or (iii) the first calendar year in which the payment is
administratively practicable.

33

--------------------------------------------------------------------------------


 

 

 

 

(b)

The Company may, at its sole and absolute discretion, determine to terminate the
Plan, provided that: (i) the termination does not occur proximate to a downturn
in the financial health of the Company, (ii) all arrangements sponsored by the
Company that would be aggregated with the Plan pursuant to section 1.409A-1(c)
of the Treasury Regulations or the corresponding provision in future guidance
issued by the Department of the Treasury if the Participant participated in all
of the arrangements are terminated; (iii) no payments other than the payments
that would be payable under the terms of the arrangements if the termination had
not occurred are made within twelve (12) months of the termination of the
arrangements; (iv) all payments are made within twenty-four (24) months of the
termination of the arrangements; and (v) the Company does not adopt a new
arrangement that would be aggregated with any terminated arrangement under
section 1.409A-1(c) of the Treasury Regulations or the corresponding provision
in future guidance issued by the Department of the Treasury if the Participant
participated in both arrangements, at any time within three (3) years following
the date of termination of the arrangement.

 

 

 

 

(c)

An acceleration of the time of the payment of the value of the benefit payable
under the Plan to the Participant shall also be allowed at any time the Plan
fails to meet the requirements of section 409A and the regulations issued
thereunder as permitted under the final regulations issued by the Department of
the Treasury and the Internal Revenue Service. However, the payment made based
upon the acceleration for the failure to meet the requirements of section 409A
and the regulations issued thereunder may not exceed the amount required to be
included in income as a result of the failure to comply with the requirements of
section 409A and the regulations issued thereunder.

 

 

 

 

(d)

This Section 13.1 shall be construed and administered in a manner consistent
with section 409A of the Code and section 1.409A-3(j)(4)(ix) of the Treasury
Regulations or the corresponding provision in future guidance issued by the
Department of the Treasury.

          Section 13.2. Procedure for Amendment to Terminate the Plan. Procedure
for Amendment to Terminate the Plan. An amendment to terminate the Plan shall be
authorized by the Board of Directors of the Company and shall be stated in an
instrument in writing signed in the name of the Company by a person or persons
authorized by the Board of Directors. After the instrument has been so executed,
the Plan shall be deemed to have been amended in the manner therein set forth,
and all parties interested herein shall be bound thereby.

Dated as of this ______ day of _____________, _____.

 

 

 

 

 

HECLA MINING COMPANY

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

34

--------------------------------------------------------------------------------


EXHIBIT A

HECLA MINING COMPANY
KEY EMPLOYEE DEFERRED COMPENSATION PLAN PARTICIPANTS

          Name of Participants

A-1

--------------------------------------------------------------------------------


EXHIBIT B

HECLA MINING COMPANY
KEY EMPLOYEE DEFERRED COMPENSATION PLAN

PARTICIPATING EMPLOYERS

 

 

1.

Hecla Mining Company, a Delaware corporation

 

 

2.

Minera Hecla, S.A. de C.V., a Mexican corporation (January 1, 2003)

 

 

3.

Hecla Greens Creek Mining Company, a Delaware corporation

B-1

--------------------------------------------------------------------------------